Ja'okson, Judge,
concurred as follows:
I doubt the correctness of the judgment of reversal, because the evidence of the agent of Puffer is' all illegal, the *299agent being an incompetent witness for the reason that Brooks, Peabody’s intestate, was dead, and the suit was against the administrator. I doubt whether a case should be sent back on the ground that the verdict is contrary to law and evidence, when the evidence, to which it is contrary, is, on its face, illegal, though not objected to on the trial, so far as the record shows.